DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantial residue" in claims 1, 17 and 21 is a relative term which renders the claims indefinite.  The term "substantial" in relation to left residue is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims are indefinite because it is not clear how much residue constitutes substantial residue. The specification and the claims are silent as to what amount of residue has to be left after removing the cleaning layer to constitute substantial residue.
Claims 33 and 34 are indefinite because it is not clear which “major surface” of the substrate the term “the major surface” is referring to because the web substrate of claim 1 has 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 6, 9-15, 27, 28, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Connell et al (U.S. Patent Publication No. 2001/0008169) in view of Hoffmann et al (U.S. Patent # 6,746,712).
	In the case of claim 1, Connell teaches a method for producing a component of a device in the form of an anisotropic conductive adhesive (Abstract). The method of Connell comprised providing a tool substrate 38 which Connell teaches was a flexible film substrate onto which the anisotropic conductive adhesive was to be formed on. Furthermore, Connell teaches that the tool/substrate 38 was in the form of a continuous web supplied from a roll or attached to a drum and therefore was a substrate having opposite sides with a major surface on each side and an indefinite length because the film would have been longer than the web was wide. (Page 5 Paragraphs 0046 and 0048, Page 6 Paragraph 0052 and Figure 4)
	Connell further teaches that an adhesive layer/coating was applied to a major surface of one side of the tool/substrate by applying a liquid adhesive material to wet-out and cover the major surface and after the liquid adhesive material was applied the coating was solidified by curing. This adhesive layer can be considered a cleaning layer because prior to applying the adhesive coating conductive particles were deposited on the tool/substrate 38 surface and these particles 16 were captured by the deposited adhesive layer. Connell teaches that when the adhesive layer was removed the particles on the surface of the tool/substrate are removed along with the adhesive layer thereby leaving a clean surface free of particles. (Page 5 Paragraph 0047, Page 6 Paragraph 0050 and 0052 and Figure 2)
	Furthermore, Connell teaches that the compositions used to form the adhesive layer were polymeric (Page 4 Paragraphs 0037-0039). As for the limitation that the formed/cleaning layer 
	Though Connell teaches having coated the web tool/substrate with a polymeric material/adhesive Connell does not specifically teach that the coating was conducted when the web substrate moved in a down-web direction. However, as was discussed previously, the substrate of Connell was a continuous web/film of flexible material.
	Hoffmann teaches method for the controlled application of adhesive to a substrate (Abstract). Hoffman teaches that it was known in the art to have continuously formed strips of adhesive by applying an adhesive to a moving web form substrate (Column 1 Lines 16-36).
	Based on the teachings of Hoffmann, at the time the present invention was made it would have been obvious to one of ordinary skill in the art to have moved the flexible web/film substrate/tool of Connell during coating in a down-web direction so as to continuously produce an adhesive layer of material.
	As for claim 2, Connell teaches that the flexible film substrate/tool was formed from a resin (Page 6 Paragraph 0052).
	As for claim 3, though it would have been obvious to have moved the substrate during coating neither reference specifically teaches that the substrate moved at a speed of at least about 5 meters/minutes. However, Hoffmann teaches that the quantity of adhesive applied onto the 
	Section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Therefore, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as substrate speed through routine experimentation because the substrate speed affected the quantity of adhesive deposited onto the substrate.
	As for claim 4, Connell teaches that the adhesive composition used to form the layer on the flexible substrate/tool were polymeric materials such as polyester and polycarbonate (Page 4 Paragraph 0039).
	As for claim 6, Connell teaches that the polymeric materials used to form the coating on the flexible substrate included thermosetting polymeric materials which were solidified by curing (Page 4 Paragraph 0039 and Page 6 Paragraph 0050).
	As for claim 9, Connell does not teach that the polymeric material/adhesive had a viscosity of less than 1000 cP during the coating step.
	Hoffmann teaches that it was known in the art to have applied adhesives with a viscosity in the range of 20 to 20,000 mPas (which is equivalent to cP) during coating of a moving substrate (Column 9 Lines 31-51).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claim 10, Connell teaches having removed the cleaning/adhesive layer which included the captured particles on the surface of the flexible tool/substrate and therefore provided one clean surface (Page 6 Paragraph 0050 and 0052).
	As for claims 11 and 12, Connell teaches that the particles deposited onto the tool/substrate surface and removed along with the cleaning/adhesive layer had a size in the range of from less than 1 micrometer to more than 10 micrometers (Page 4 Paragraph 0035). Therefore the clean surface of the tool/substrate after removal of the cleaning/adhesive layer was substantially free of particles in the size of equal to or larger than about 3 micrometers in diameter and substantially free of ultra-fine particles having a diameter of at least about 0.1 micrometers and larger particles.
	As for claim 13, Connell teaches having removed all of the particles from the tool/substrate surface (Page 5 Paragraph 0045 and Figures 3a and 3b), and therefore the removal of each cleaning/adhesive layer removed at least about 99.7% of the particles form the corresponding major surface.

	As for claim 15, Connell teaches having reused the release liner/flexible tool substrate after removing the adhesive/cleaning layer (Page 6 Paragraph 0052) and therefore teaches having further processed each clean surface.
	As for claim 27, Connell does not teach having removed the particles from the surface of the flexible tool/substrate with the aid of an applied sonic energy to dislodge the particles from the flexible web substrate.
	As for claim 28, Connell teaches having applied an overcoat/backing film onto the adhesive/cleaning layer (Page 6 Paragraph 0051).
	As for claims 33 and 34, Connell teaches that the tool/substrate comprised a structured surface in the form of embossed/dimples (Page 5 Paragraph 0047 and Figure 4).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Connell et al in view of Hoffmann et al as applied to claim 1 above, and further in view of Hall et al (U.S. Patent # 5,457,149).
	The teachings of Connell in view of Hoffmann as they apply to claim 1 have been discussed previously and incorporated herein.
	Though Connell teaches having applied a liquid polymeric material/adhesive composition Connell does not specifically teach that the coating material was a solution or suspension which was dried during solidification. Connell does teach that suitable adhesive compositions used were those taught by Hall et al (Page 4 Paragraph 0038).

	Based on the teachings of Hall, at the time the present invention was made it would have been obvious to one of ordinary skill in the art to have applied the adhesive coating composition of Connell in view of Hoffmann as a suspension and then solidified the coating by drying because this was a suitable adhesive composition for performing the method of Connell as taught by Connell.

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Connell et al in view of Hoffmann et al as applied to claim 1 above, and further in view of Akram et al (U.S. Patent # 6,599,776).
	The teachings of Connell in view of Hoffmann as they apply to claim 1 have been discussed previously and incorporated herein.
	In the case of claim 8, as was discussed previous, Connell teaches having formed an anisotropic adhesive material by applying a thermosetting polymeric material to a substrate and then curing the applied coating to form a cleaning/adhesive layer. However, Connell does not teach having cured the applied coating so as to only cause partial cross-linking of the thermosetting material.
	Akram teaches a method for using an anisotropically conductive layer wherein a semiconductor device was joined with a substrate through use of the anisotropically conductive layer (Abstract and Column 1 Lines 23-30). Akram teaches that the anisotropically conductive 
	Based on the teachings Akram, at the time the present invention was made it would have been obvious to one of ordinary skill in the art to have only partially cured/cross-linked the applied adhesive material of Connell in view of Hoffmann because it was known and desired in the art to have provided anisotropic conductive materials in a partially cured/cross-linked state.
	As for claim 9, Connell teaches having used adhesive/polymeric material compositions comprised of thermoplastics including hot-melt systems (Page 4 Paragraph 0039). However, Connell does not specifically teach having applied the thermoplastic in a molten state and then solidified the molten thermoplastic by cooling. Connell does teach that the adhesive materials were applied in a liquid state and the cured after application to the surface of the tool/substrate (Page 6 Paragraph 0050).
	Akram teaches that when a thermoplastic was used as an adhesive it was heated into a softened/melted state and was cured after application through cooling (Column 5 Line 56 through Column 6 Line 11).
	Based on the teachings of Akram, at the time the present invention was made it would have been obvious to one of ordinary skill in the art to have applied the thermoplastic adhesive/polymeric material of Connell in view of Hoffmann in a molten state and solidified the applied material through cooling because this was a known process in the art for forming an adhesive layer of thermoplastic material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 8,753,712 (Dudley et al). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and Dudley claim a process wherein a polymeric material is coated onto a major surface of an infinite flexible web substrate to adhesively bond to particles on the major surface.

Conclusion
	Claims 1 through 34 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712